People v Santiago (2017 NY Slip Op 08476)





People v Santiago


2017 NY Slip Op 08476


Decided on December 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2017

Gische, J.P., Kapnick, Oing, Moulton, JJ.


5125 1293/07

[*1]The People of the State of New York, Respondent,
vAngel Santiago, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Dana Poole of counsel), for respondent.

Order, Supreme Court, New York County (Thomas Farber, J.), entered on or about January 17, 2013, which adjudicated defendant a level one sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant's challenge to his designation as a sexually violent offender is unpreserved and we decline to review it in the interest of justice. In any event, the court properly designated defendant a sexually violent offender because he was convicted of an enumerated sexually violent offense, and the court lacked discretion to do otherwise (see People v Bullock, 125 AD3d 1 [1st Dept 2014], lv denied 24 NY3d 915 [2015]). We decline to revisit our prior holdings on this issue. Defendant's due process argument is similarly unpreserved and unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 5, 2017
CLERK